Case 21-30085-hdh11 Doc 698 Filed 04/27/21                  Entered 04/27/21 13:18:52            Page 1 of 4



Patrick J. Neligan, Jr.                                  Gregory E. Garman
State Bar. No. 14866000                                  Nevada Bar No. 6654 (admitted pro hac vice)
Douglas J. Buncher                                       William M. Noall
State Bar No. 03342700                                   Nevada Bar No. 3549 (admitted pro hac vice)
John D. Gaither                                          Gabrielle A. Hamm
State Bar No. 24055516                                   Texas Bar No. 24041047
NELIGAN LLP                                              GARMAN TURNER GORDON LLP
325 North St. Paul, Suite 3600                           7251 Amigo Street, Suite 210
Dallas, Texas 75201                                      Las Vegas, Nevada 89119
Telephone: 214-840-5333                                  Telephone: 725-777-3000
Facsimile: 214-840-5301                                  Facsimile: 725-777-3112
pneligan@neliganlaw.com                                  ggarman@gtg.legal
dbuncher@neliganlaw.com                                  wnoall@gtg.legal
jgaither@neliganlaw.com                                  ghamm@gtg.legal

COUNSEL FOR THE DEBTORS

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                             §                CHAPTER 11
                                                   §
NATIONAL RIFLE ASSOCIATION                         §                CASE NO. 21-30085-hdh11
OF AMERICA and SEA GIRT LLC,                       §
                                                   §
          DEBTORS1                                 §                Jointly Administered


                DEBTORS’ WITNESS AND EXHIBIT LIST RELATING TO
              DEBTORS’ MOTION FOR AUTHORITY TO RETAIN AND PAY
                LITIGATION EXPERTS TO BE HELD ON APRIL 29, 2021

          The National Rifle Association of American and Sea Girt LLC (the “Debtors”) may call

the following witnesses and introduce the following exhibits in connection with Debtors’ Motion

for Authority to Retain and Pay Litigation Experts [Docket No. 610] to be heard on April 29,

2021 at 1:30 p.m. in the above-captioned proceeding (the “Hearing”).




1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


DEBTORS’ WITNESS AND EXHIBIT LIST RELATING TO DEBTORS’ MOTION FOR AUTHORITY TO
RETAIN AND PAY LITIGATION EXPERTS TO BE HELD ON APRIL 29, 2021                                         PAGE 1
90728v1
Case 21-30085-hdh11 Doc 698 Filed 04/27/21           Entered 04/27/21 13:18:52         Page 2 of 4




                                        I. WITNESSES

       1.      The Debtor reserves the right to call the following individual as witnesses at the
Hearing:

               a.     Sarah Rogers

               b.     Bill Brewer

               c.     Any witness(es) identified or called by any other parties; and

               d.     Rebuttal witnesses, as necessary.

                                        II. EXHIBITS

       2.      The Debtors reserve the right to introduce the following document as an exhibit at
the Hearing:

               EXHIBIT NO.                                DESCRIPTION
                     1         Experts’ engagement letters [Docket No. 610-1]
                     2         Resumes of experts [Docket No. 610-2]
                     3         Schedule of amounts owed to each of the experts for post-
                               petition, as well as the range of anticipated monthly billing by the
                               experts through the trial [Docket No. 610-3]
                     4         Engagement letter of compliance expert, Charles River
                               Associates [Docket No. 610-4]
                     5         Resume of Charles Peter Resnick of Charles River Associates
                               [Docket No. 610-5]
                               Any exhibit(s) offered or introduce by any other parties
                               Rebuttal exhibits, as necessary

          3.   The Debtors reserve the right to supplement this Witness and Exhibit List.




DEBTORS’ WITNESS AND EXHIBIT LIST RELATING TO DEBTORS’ MOTION FOR AUTHORITY TO
RETAIN AND PAY LITIGATION EXPERTS TO BE HELD ON APRIL 29, 2021                              PAGE 2
90728v1
Case 21-30085-hdh11 Doc 698 Filed 04/27/21        Entered 04/27/21 13:18:52      Page 3 of 4




Dated: April 27, 2021                     Respectfully submitted,

                                          /s/Patrick J. Neligan, Jr.
                                          Patrick J. Neligan, Jr.
                                          Texas Bar No. 14866000
                                          pneligan@neliganlaw.com
                                          Douglas J. Buncher
                                          Texas State Bar No. 03342700
                                          dbuncher@neliganlaw.com
                                          John D. Gaither
                                          Texas Bar No. 24055516
                                          jgaither@neliganlaw.com
                                          NELIGAN LLP
                                          325 N. St. Paul, Suite 3600
                                          Dallas, Texas 75201
                                          Telephone: (214) 840-5300
                                          Facsimile: (214) 840-5301

                                          and

                                          Gregory E. Garman
                                          Nevada Bar No. 6654 (admitted pro hac vice)
                                          William M. Noall
                                          Nevada Bar No. 3549 (admitted pro hac vice)
                                          Gabrielle A. Hamm
                                          Texas Bar No. 24041047
                                          GARMAN TURNER GORDON LLP
                                          7251 Amigo Street, Suite 210
                                          Las Vegas, Nevada 89119
                                          Telephone: 725-777-3000
                                          Facsimile: 725-777-3112
                                          ggarman@gtg.legal
                                          wnoall@gtg.legal
                                          ghamm@gtg.legal

                                          COUNSEL FOR THE DEBTORS




DEBTORS’ WITNESS AND EXHIBIT LIST RELATING TO DEBTORS’ MOTION FOR AUTHORITY TO
RETAIN AND PAY LITIGATION EXPERTS TO BE HELD ON APRIL 29, 2021                      PAGE 3
90728v1
Case 21-30085-hdh11 Doc 698 Filed 04/27/21            Entered 04/27/21 13:18:52      Page 4 of 4




                                  CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on the 27th day of April 2021 a true and correct

copy of the foregoing was served electronically via this Court’s CM/ECF notification system.


                                               /s/ John D. Gaither
                                              John D. Gaither




DEBTORS’ WITNESS AND EXHIBIT LIST RELATING TO DEBTORS’ MOTION FOR AUTHORITY TO
RETAIN AND PAY LITIGATION EXPERTS TO BE HELD ON APRIL 29, 2021                           PAGE 4
90728v1
90687v.1
